Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed on 8/29/22 has been entered and made of record. Claims 1 and 22 are amended. Claims 5, 15 and 18 are cancelled. Claims 1-4, 6-14, 16-17 and 19-23 are pending.

Response to Arguments
Applicant’s arguments with respect to claims 1 have been considered but they are not persuasive.
Applicant asserts that None of the cited references teaches or suggests the use of a remote server system for 1) creating and/or obtaining AR content based, at least in part, on recognition- and location-based AR operations performed on collected sensor data associated with location, orientation, and field-of-view information of the person wearing the headset within a real-world environment, 2) repositioning AR content according to a location of the person wearing the headset within the real-world environment and the position of the person's head with regards to objects within the real-world environment, 3) compressing such AR content based on an image compression format selected from the group consisting of JPEG, S-Log, JPEG2000, MP4, H.265, and HDR10, and 4) transmitting the compressed AR content to the wearable headset via the communications network comprising a combination of at least a Near Field Communication (NFC) and a private or non-private local area network (LAN), wherein the remote server system is configured to perform all rendering necessary for the display unit to display the AR content (p. 7 of Remarks).
As to the argued feature 1), examiner notices that applicant merely mentions the word “recognition-based augmented reality” in [0023] without any further description in the specification. Bradski discloses a AR system 10 comprises one or more computer servers 11, which may or may not be co-located in [0170]; the servers 11 process the object data to instantiate an instance of the object and render the object for the user to experience through a user device (e.g. mobile or HMD) in [0177]; “a server 11 may recognize the specific type of device being used by the user, the device's connectivity and/or available bandwidth between the user device and server… An example of this may include reducing the size of the transmitted data to a low resolution quality, such that the data may be displayed on a particular user device having a low resolution display” in [0188]; “thereby allowing the user to view the local, physical environment. At the same time, virtual object data provided by the computing network 5, the processor 38, and/or the gateway component 14 is presented on the display 33 in combination with the physical, local environment” in [0212]; “(a) captured from sensors which may be operatively coupled to the frame 64, such as image capture devices (such as cameras), microphones, inertial measurement units, accelerometers, compasses, GPS units, radio devices, and/or gyros; and/or (b) acquired and/or processed using the remote processing module 72 and/or remote data repository 74, possibly for passage to the display 62 after such processing or retrieval” in [0215]. Here, Bradski teaches a thin HMD to transmit sensor data to a remote server for processing and transmit the processed data back to user device for display, see also Fig 143 as below.

    PNG
    media_image1.png
    369
    554
    media_image1.png
    Greyscale

Bradski also teaches a recognition-based or location-based AR content. For example, Bradski discloses “By triangulating images and points from multiple points of view, the position and orientation of real objects in a 3D space may be determined” in [0567]; “determine how to render virtual content in relation to existing physical objects of the real world. By collecting information from the user's environment, a piece of the passable world 2806 is constructed/augmented” in [0568]; “remote avatars associated with users may be animated based at least in part upon data on a wearable device with input from sources such as voice inflection analysis and facial recognition analysis… referring back to FIG. 60, the bee avatar 6002 may be animated to have a friendly smile based upon facial recognition of a smile upon the user's face, or based upon a friendly tone of voice or speaking, as determined by software that analyzes voice inputs to microphones which may capture voice samples locally from the user… wherein the avatar is a dog, a happy smile or tone detected by system local to the human user may be expressed in the avatar as a wagging tail of the dog avatar” in [0959]; “The AR system may register the user location and field of view (together known as the "pose") through one or more of the following: real-time metric computer vision using the cameras, simultaneous localization and mapping techniques, maps, and data from sensors such as gyros, accelerometers, compass…” in [0928]. 
As to the argued feature 2), Bradski discloses “For example, a virtual "monster" may be rendered to be originating from a particular building of the real world. Or, in another example, a user may leave a virtual object in relation to physical coordinates of the real world” in [0574]; “the AR system captures or receives images of a user, and generates animations of an avatar based on movements of the user in the captured images. The user may be instrumented, for example, by wearing one or more sensors. In one or more embodiments, the AR system knows where the pose of the user's head, eyes, and/or hands based on data captured by various sensors of his/her individual AR system” in [0599]; “For example, accelerometers, gyroscopes, depth sensors, IR sensors, image-based cameras, etc. may determine a movement of the user relative to the head mounted system. This movement may be computed through the processor and translated through one or more algorithms to produce a similar movement in a chose avatar” in [0603];“The pose (e.g., position and orientation) allow the system to determine a point of view from which the movement/set of data was captured such that it can be translated/transformed accurately. Based on this information, the AR system may determine a set of parameters related to the user's movement (e.g., through vectors) and animate a desired avatar with the calculated movement” in [0604]. Here, Bradski teaches a movement of avatar according to a location of HMD user and a position of HMD user’s head in relation to a physical object.
As to the argued feature 3), Bradski discloses “For example, the processor 38 may, in some embodiments, receive compressed data from the computing network 5” in [0210]. Fuchie further discloses well-known image compression format, such as HDR and S-LOG3 format in [0094]; H.265 and MPEG-2 format in [0113]. Here, the compression format of Fuchie is not limited by these described formats.
As to the new amendment cited as feature 4), applicant states that the support for this amendment may be found at p. 7-8. Examiner only find data communication technology at p. 4. However, the cited limitation “the communications network comprising a combination of at least a Near Field Communication (NFC) and a private or non-private local area network (LAN)” may have different interpretation: i) the communications network comprise both NFC and LAN, which makes up one combination; ii) the communications network may comprise any network, such as a Near Field Communication, a private or non-private Local Area Network etc. Examiner notices that the claim limitation interpreted as case i) is not supported by the specification. For interpretation as case ii), it is well-known to the ordinary skill in the art. For example, Byrd et al. (US 2016/0256086) discloses a thin client such as a headset, HoloLens, Google Glass in [0032]; “In some examples, network(s) 112 can include public networks such as the Internet, private networks such as an institutional and/or personal intranet, or some combination of private and public networks. Network( s) 104 can also include any type of wired and/or wireless network, including but not limited to local area networks (LANs), wide area networks (WANs), satellite networks, cable networks, Bluetooth, near field communication (NFC), Wi-Fi networks, WiMax networks, mobile communications networks (e.g., 3G, 4G, and an forth) or any combination thereof.” in [0027].
Therefore, the argued limitations are still read by the cited references or well-known to the original skill in the art.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4 and 6-14, 16-17, 19 and 21-22 are rejected under 35 U.S.C. 103 as being unpatentable over Bradski et al. (US 2016/0026253) in view of Delamont (US 2020/0368616), Fuchie et al. (US 2019/0349581) and Byrd et al. (US 2016/0256086).
As to Claim 1, Bradski teaches an augmented reality system (Bradski, Abstract) comprising:
a wearable headset comprising: a display unit positioned to be within a field of view of a person wearing the headset (Bradski discloses a display component 33 in [0197], see also Fig 3);
one or more sensors for capturing location, orientation, or field-of-view information of the person wearing the headset (Bradski discloses passive cameras in [0816]; “The user-sensing system 34 may include, in some embodiments, one or more sensors 31 operable to detect certain features, characteristics, or information related to the individual user wearing the system 30” in [0198]; “sensors, gyros, accelerometers, magnetometers, proximity sensors, GPS sensors, ultrasonic emitters and detectors and haptic interfaces” in [0200]); and
a processing subsystem comprising a hardware processor coupled to non-transitory, computer-readable memory containing instructions executable by said processor to cause the device (Bradski, [0195]) to:
receive, from a remote server system, compressed augmented reality (AR) content; decompress the compressed AR content; and display the decompressed AR content on the display unit (Bradski discloses “The data stored in one or more servers 11 within the computing network 5 is, in one embodiment, transmitted or deployed at a high-speed, and with low latency, to one or more user devices 12” in [0187]; “For example, the processor 38 may, in some embodiments, receive compressed data from the computing network 5” in [0210]. It is well-known to the ordinary skill in the art that compressing the content prior to transmission and decompressing the content after receiving the compressed content between server and client, as well as a remote display driver. Delamont further discloses encoder/decoder within HMD in Fig 1 and encoder/decoder within server in Fig 7; “Within another form of distributed model, the observer module and collision module may be run locally on the users augmented reality ("AR") display apparatus 1, but the games engine and rendering module may be run on a remote Game Server 88 or a Host 89 in which all the rendering is performed remotely based on user inputs” in [1110]; “In this way processor, memory and storage needed on the users augmented reality ("AR") display apparatus 1 could be minimised to a thin client HW architecture reducing the amount of hardware processors, memory and storage required by the device to perform its functions” in [1112]); and
a remote server system communicatively coupled to the wearable headset via a communications network, and configured to (Bradski, Fig 1-2):
create and/or obtain AR content based, at least in part, on recognition- and location-based AR operations performed on collected sensor data associated with location, orientation, and field-of-view information of the person wearing the headset within a real-world environment; the remote server system is configured to perform all rendering necessary foe the display unit to display the AR content (Bradski discloses a AR system 10 comprises one or more computer servers 11, which may or may not be co-located in [0170]; the servers 11 process the object data to instantiate an instance of the object and render the object for the user to experience through a user device (e.g. mobile or HMD) in [0177]; “a server 11 may recognize the specific type of device being used by the user, the device's connectivity and/or available bandwidth between the user device and server… An example of this may include reducing the size of the transmitted data to a low resolution quality, such that the data may be displayed on a particular user device having a low resolution display” in [0188]; “thereby allowing the user to view the local, physical environment. At the same time, virtual object data provided by the computing network 5, the processor 38, and/or the gateway component 14 is presented on the display 33 in combination with the physical, local environment” in [0212]; “(a) captured from sensors which may be operatively coupled to the frame 64, such as image capture devices (such as cameras), microphones, inertial measurement units, accelerometers, compasses, GPS units, radio devices, and/or gyros; and/or (b) acquired and/or processed using the remote processing module 72 and/or remote data repository 74, possibly for passage to the display 62 after such processing or retrieval” in [0215]. Here, Bradski teaches a thin HMD to transmit sensor data to a remote server for processing and transmit the processed data back to user device for display, see also Fig 143 as below. Delamont also teaches HMD as a thin client in [1118-1119].

    PNG
    media_image1.png
    369
    554
    media_image1.png
    Greyscale

Bradski also teaches a recognition-based or location-based AR content. For example, Bradski discloses “By triangulating images and points from multiple points of view, the position and orientation of real objects in a 3D space may be determined” in [0567]; “determine how to render virtual content in relation to existing physical objects of the real world. By collecting information from the user's environment, a piece of the passable world 2806 is constructed/augmented” in [0568]; “remote avatars associated with users may be animated based at least in part upon data on a wearable device with input from sources such as voice inflection analysis and facial recognition analysis… referring back to FIG. 60, the bee avatar 6002 may be animated to have a friendly smile based upon facial recognition of a smile upon the user's face, or based upon a friendly tone of voice or speaking, as determined by software that analyzes voice inputs to microphones which may capture voice samples locally from the user… wherein the avatar is a dog, a happy smile or tone detected by system local to the human user may be expressed in the avatar as a wagging tail of the dog avatar” in [0959]; “The AR system may register the user location and field of view (together known as the "pose") through one or more of the following: real-time metric computer vision using the cameras, simultaneous localization and mapping techniques, maps, and data from sensors such as gyros, accelerometers, compass…” in [0928]);
reposition AR content according to a location of the person wearing the headset within the real-world environment and the position of the person's head with regards to objects within the real-world environment (Bradski discloses “For example, a virtual "monster" may be rendered to be originating from a particular building of the real world. Or, in another example, a user may leave a virtual object in relation to physical coordinates of the real world” in [0574]; “the AR system captures or receives images of a user, and generates animations of an avatar based on movements of the user in the captured images. The user may be instrumented, for example, by wearing one or more sensors. In one or more embodiments, the AR system knows where the pose of the user's head, eyes, and/or hands based on data captured by various sensors of his/her individual AR system” in [0599]; “For example, accelerometers, gyroscopes, depth sensors, IR sensors, image-based cameras, etc. may determine a movement of the user relative to the head mounted system. This movement may be computed through the processor and translated through one or more algorithms to produce a similar movement in a chose avatar” in [0603];“The pose (e.g., position and orientation) allow the system to determine a point of view from which the movement/set of data was captured such that it can be translated/transformed accurately. Based on this information, the AR system may determine a set of parameters related to the user's movement (e.g., through vectors) and animate a desired avatar with the calculated movement” in [0604]. Here, Bradski teaches a movement of avatar according to a location of HMD user and a position of HMD user’s head in relation to a physical object).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the invention of Bradski with the teaching of Delamont so as to encode or decode the video data during the data exchange via a network (Delamont, [0143]).
Bradski and Delamont don’t explicitly teach image compression format. The combination of Fuchie further teaches following limitation:
compress the created and/or obtained AR content based on an image compression format selected from the group consisting of JPEG, S-Log, JPEG2000, MP4, H.265, and HDR10 (Bradski discloses the server create the compressed data in [0210]. Fuchie further discloses “The server device 15 is an image processing device that is connected to the signal processing device 14… The server device 15 acquires the image signal transmitted from the signal processing device 14, codes the image by a predetermined video image coding scheme, and generates a coded bit stream 17a” in [0102]; HDR and S-LOG3 format in [0094]; H.265 and MPEG-2 format in [0113]. It is well-known to the skill in the art that JPEG is a general compression format for image. Here, the compression format is not limited by these described formats.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the invention of Bradski and Delamont with the teaching of Fuchie so as to encode the image or video data based on coding scheme and achieve a high coding efficiency.
Bradski, Delamont and Fuchie don’t explicitly teach Near Field Communication (NFC) and a private or non-private local area network (LAN). The combination of Byrd further teaches following limitation:
transmit the compressed AR content to the wearable headset via the communications network comprising a combination of at least a Near Field Communication (NFC) and a private or non-private local area network (LAN) (Bradski discloses “The computing network 5 communicates data between the servers 11 and between the servers and one or more user devices 12 over one or more data network connections 13. Examples of such data networks include, without limitation, any and all types of public and private data networks, both mobile and wired, including for example the interconnection of many of such networks commonly referred to as the Internet.” in [0171]. Byrd further discloses a thin client such as a headset, HoloLens, Google Glass in [0032]; “In some examples, network(s) 112 can include public networks such as the Internet, private networks such as an institutional and/or personal intranet, or some combination of private and public networks. Network( s) 104 can also include any type of wired and/or wireless network, including but not limited to local area networks (LANs), wide area networks (WANs), satellite networks, cable networks, Bluetooth, near field communication (NFC), Wi-Fi networks, WiMax networks, mobile communications networks (e.g., 3G, 4G, and an forth) or any combination thereof.” in [0027].)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the invention of Bradski, Delamont and Fuchie with the teaching of Byrd so that the data networks may include any type of  wired and/or wireless public and/or private data networks (Byrd, [0027]).

As to Claim 2, Bradski in view of Delamont, Fuchie and Byrd teaches the system of claim 1, wherein the processing subsystem receives the compressed augmented reality content over a wireless transmission (Bradski discloses “The data stored in one or more servers 11 within the computing network 5 is, in one embodiment, transmitted or deployed … to one or more user devices 12… object data shared by servers may be complete or may be compressed, and contain instructions for recreating the full object data on the user side, rendered and visualized by the user's local computing device (e.g., gateway 14 and/or user device 12)” in [0187]; see also Fig 1. Delamont, Fig 7.)

As to Claim 3, Bradski in view of Delamont, Fuchie and Byrd teaches the system of claim 2, further comprising a camera (Bradski discloses an outward-facing camera in [0201, 0203].)

As to Claim 4, Bradski in view of Delamont, Fuchie and Byrd teaches the system of claim 3, wherein the processing subsystem receives image data from the camera and wirelessly transmits the image data to the server system (Bradski discloses “the user's individual AR system is constantly updating information about the user's surroundings to the cloud” in [0569]; wired or wireless communication between user and server in [0216]).

As to Claim 6, Bradski in view of Delamont, Fuchie and Byrd teaches the system of claim 5, wherein the server system compresses the augmented reality content and transmits the compressed augmented reality content to the wearable headset (Bradski discloses “the processor 38 may…receive compressed data from the computing network 5” in [0210]; “At the same time, virtual object data provided by the computing network 5, the processor 38, and/or the gateway component 14 is presented on the display 33 in combination with the physical, local environment” in [0212].)

As to Claim 7, Bradski in view of Delamont, Fuchie and Byrd teaches the system of claim 1, wherein the display unit comprises transparent glass and a digital micro-projector built into the wearable headset (Bradski discloses “the display component 33 may be transparent, thereby enabling an optically correct view of the physical environment around the user with little-to-no optical distortion or computing overlay” in [0211]; “microdisplay or microprojector arrays coupled to a direct field of view substrate (such as an eyeglasses lens) such that they project light to the eye directly” in [0317]; see also Fig 12-13. Delamont further discloses server may perform all the rendering process to reduce the amount of hardware processors, memory and storage required by the client device to perform its functions in [1110-1112]. Here, Delamont’s rendering capability on the server may support the micro-projector of a client device. It is also well-known to the skilled that a server may provide a remote display driver for any client device.)

As to Claim 8, Bradski in view of Delamont, Fuchie and Byrd teaches the system of claim 7, wherein the augmented reality content comprises images, composed by the server system, to be superimposed on real-world environmental views by projection by the micro-projector onto the transparent glass (Bradski discloses “the display component 33 may be transparent, thereby enabling an optically correct view of the physical environment around the user with little-to-no optical distortion or computing overlay” in [0211]; “microdisplay or microprojector arrays coupled to a direct field of view substrate (such as an eyeglasses lens) such that they project light to the eye directly” in [0317]; see also Fig 12-13.)
As to Claim 9, Bradski in view of Delamont, Fuchie and Byrd teaches the system of claim 1, wherein the display unit comprises a digital display screen and the augmented reality content comprises a digital environmental view having images superimposed thereon (Bradski discloses “At the same time, virtual object data provided by the computing network 5, the processor 38, and/or the gateway component 14 is presented on the display 33 in combination with the physical, local environment” in [0212]; see also Fig 3 and [0865].)

As to Claim 10, Bradski in view of Delamont, Fuchie and Byrd teaches the system of claim 9, further comprising two digital display screens positioned to create a 3D view (Bradski, [0196, 0517].)

As to Claim 11, Bradski in view of Delamont, Fuchie and Byrd teaches the system of claim 1, further comprising one or more sensors for capturing location, orientation, or field-of-view information of the person wearing the headset (Bradski, [0203-0205]).

As to Claim 12, Bradski in view of Delamont, Fuchie and Byrd teaches the system of claim 11, wherein the one or more sensors are selected from the group consisting of a camera, a motion sensor, and a global positioning satellite (GPS) sensor (Bradski, [0205, 1351] and Fig 29.)

As to Claim 13, Bradski in view of Delamont, Fuchie and Byrd teaches the system of claim 12, wherein the motion sensor comprises an accelerometer or a gyroscope (Bradski, [0205, 0603].)

As to Claim 14, Bradski in view of Delamont, Fuchie and Byrd teaches the system of claim 11, wherein the augmented reality content comprises one or more images including one or more objects, composed by the server system, to be displayed as overlays on views of the real-world environment (Bradski discloses “At the same time, virtual object data provided by the computing network 5, the processor 38, and/or the gateway component 14 is presented on the display 33 in combination with the physical, local environment” in [0212].)

As to Claim 16, Bradski in view of Delamont, Fuchie and Byrd teaches the system of claim 14, wherein the augmented reality content comprises a game (Bradski discloses an augmented reality game in [0422, 1350].)

As to Claim 17, Bradski in view of Delamont, Fuchie and Byrd teaches the system of claim 14, wherein the augmented reality content is selected from the group consisting of a virtual object, a digital image, a digital video, an application, a script, a promotion, an advertisement, a graphic, and an animation (Bradski, [0174, 0585, 1369, 1434].)
As to Claim 19, Bradski in view of Delamont, Fuchie and Byrd teaches the system of claim 18, wherein the real-world environment is associated with an amusement park (Bradski, [0002, 0890].)

As to Claim 21, Bradski in view of Delamont, Fuchie and Byrd teaches the system of claim 1, wherein the processing subsystem of the wearable headset is configured to decompress the AR content based on a de-S-logging process (Fuchie further discloses “The server device 15… codes the image by a predetermined video image coding scheme, and generates a coded bit stream 17a” in [0102]; “The terminal device 16 may decode a coded bit stream included in the video image file 17b or 17c” in [0107]; server codes the image/video by HDR and S-LOG3 format in [0094]. Thus, the decoder of the terminal device may decompress the content based on a de-S-Logging process.)

As to Claim 22, Bradski in view of Delamont, Fuchie and Byrd teaches the system of claim 1, wherein the communications network further comprises at least one of the following: a fourth generation (4G) cellular-based data communication network; a fifth generation (5G) cellular-based data communication network, Bluetooth radio, Near Field Communication (NFC); a private or non-private local area network (LAN); personal area network (PAN); storage area network (SAN); backbone network; global area network (GAN); and wide area network (WAN) (Delamont discloses a virtual private network in [1116]; “Here technologies such 4G or 4.5G or 5G may be used to support the transfer of data, video, images” in [1043]; Bluetooth modules 20, 21 in [0142].)


Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Bradski in view of Delamont, Fuchie, Byrd and Boss et al. (US 2016/0007910).
As to Claim 20, Bradski in view of Delamont, Fuchie and Byrd teaches the system of claim 1, wherein the remote server system processes the collected sensor data via a predictive calculation method including Linear Quadratic Estimation (Bradski discloses “a Kalman predictor” in [0987]. Delamont also discloses Kalman filter in [0136]. It is well-known that a Kalman filter includes Linear Quadratic Estimation. For example, Boss discloses “This Kalman filter uses a linear quadratic estimation to recursively remove anomalous observations from the multiple observations” in [0048].)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the invention of Bradski, Delamont, Fuchie and Byrd with the teaching of Boss so as to explain a Kalman filter may use a linear quadratic estimation to recursively remove impairment to the cognitive state of the HMD user (Boss, [0048]).

Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over Bradski in view of Delamont, Fuchie, Byrd and Kanarellis et al. (US 2020/0235607).
As to Claim 23, Bradski in view of Delamont, Fuchie and Byrd teaches the system of claim 1. The combination of Kanarellis further teaches wherein the wearable headset is power via a Power Over Ethernet (PoE) connection (Kanarellis discloses “The wearable technology elements may be configured to receive power (at least as a backup to a primary power source) over an Ethernet cable. The elements may be connected together via an Ethernet cable that facilitates providing power as well as communication signals” in [0215], see also [0234].)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the invention of Bradski, Delamont, Fuchie and Byrd with the teaching of Kanarellis so that the wearable technology elements may be configured to receive power (at least as a backup to a primary power source) over an Ethernet cable due to the benefit from use of an uninterruptible PoE (Kanarellis, [0215]).

Conclusion
THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WEIMING HE whose telephone number is (571)270-1221.  The examiner can normally be reached on Monday to Friday from 8:00 am to 4:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Mehmood can be reached on 571-272-2976. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Weiming He/
Primary Examiner, Art Unit 2612